Title: To John Adams from François Adriaan Van der Kemp, 14 January 1810
From: Van der Kemp, François Adriaan
To: Adams, John



Dear and respected Sir!
Oldenbarneveld 14 Jan. 1810

I can but imperfectly express the pleasure, which I received from your kind favour of the 15th Dec. last—It was yet enhanced, if possible, bÿ receiving in the same instant a Letter of Rob. R. Livingston, our Late Chancellor and Ambassador to France, by whom, I supposed I was long ago forgotten. You cannot conceive, how delightful it is in mÿ situation, to be now and then remembered by the wise and good—you alone can assuage the pains, if you can not entirely heal the wounds—inflicted by the death of valuable friends—and tho I am not selfish enough or indiscreet, to wish for punctual answers, I shall be alwaÿs satisfied—if honoured, at intervals, with one single line—assuring me of your continued health, even if it came not from your own hand—and this boon will not be denied me, as long we continue on this boisterous scene.
My friend Mappa has not yet received the last Anthologies, so that I have not enjoy’d the satisfaction of seing the character of our frend Luzac. I did not know, that he had here anÿ acquaintances besides you and Chief justice Pearson. can it be from him?
How could I, my Dear Sir! become acquainted with the Literarÿ character of your excellent consort, when you did never condescend, to take this task upon you. Could it be known in the Western Woods? there I—even without a horse—scarce ever wander without the precincts of mÿ small cottage, burried so deep in a cul du sac of this village, that casual passengers pas it bÿ—unnoticed—and one of our Country-Squires told me last year, he would long have visited me, had he been acquainted with mÿ abode—You can not doubt, had I been so fortunate as a Price or Hollis, or I would have highlÿ improved such a valuable opportunity of deserving the approbation and good will of an accomplished Ladÿ, and meriting a share in her esteem—but alas! that time is past. You, can not however—if anÿ more productions of her mind have been published besides those two Letters in the Anthologÿ, withold the communication from me; and let me, if the use of a scriptural phrase is permitted, feed upon a few crumbles, while you maÿ feast to satiety or plenty daÿ bÿ daÿ. Tho I too have constantly admired Lady Montague’s Letters I never did admire or like the woman—I searched in vain for that placid modesty—that sweetness of manners—that pleasing timidity and delicacÿ, which adorn everÿ female beauty and virtue, and conquer our hearts involuntarily—Madame Sevigne’s Letters are some times too full of quaintness—too studied—to contain the simple language of heart, and not allways cover the art—of having—in part at least—been written for publication. Should this be true, with regard to Ladÿ Montague?
I should be sorrÿ indeed, if mÿ hinting at mÿ Diploma was to you a cause of anÿ trouble. In this case, I should be verÿ sorrÿ—to have mentioned the Subject—I am perfectly at ease, should I even never more hear of it. Let them more in higher spheres, if peace remains my portion in retirement.
Now to the famous Eripuit—If I recollect well—it was first communicated to me bÿ John Luzac—and I was in the persuasion, that its author was Laurentius Santenius (L. van Santen) I remember, that it was attributed to mr Turgot—I can not give a decided opinion, tho the line—from its bombastic features, appears rather from of a French then Dutch origine—It has been first published by L. v. Santen Fasc. v. Pag. 122. in 1784—in which all the Epigrams—made by him—are signed Santenius—It has not been printed among his Poems—all collected and published 1801 by his frend J: H Hoeuftt after his death; in which another of his is inserted
Francklinum in sanis onerat vox vendita probris;
Ille nihil.— Patriæ rumpere vincla ruit.
This is more modest in a Patriotic Poët—The courtier took a higher flight—but it is rather in the form of a concette. to be really ingenious, it ought not to be so deficient in moral and poëtical truth. Franklin did not aim to destroÿ all Europeans Monsters—or Tyrants—if it must be so—neither is Tyranni well opposed to caelum neither an Emblem in its proper signification—to another figurative, but whÿ—should I by mine criticism bring water to the Sea? The two motto’s—on francklin’s bust, and title-page of his Polit: and Misc: pieces London. 1779—seem to me more appropriate. Francklin however was not allways complimented in that strain. You may recollect, when Beccaria lamented, that F. had quitted the stable world of nature for the fluctuating one of Politics, how an Englishman taught, that to him might be applied the verses of Horace to Tecius L. i. xxix. 10–16—Quis neget arduis—placing for Tiberim Tamesim vs. 12.—omitting Panæti—et Iberis in the 14 and 15 vs—but I proceed to satisfÿ you—in giving you the name and Literary character of the Leyden Latin Poet, as I was intimate with him till his death—happened in 1798—and is justly placed in Europe—among the first Poëts of our age.
He was a worthy man of an unblemished character—eminent talents and deep learning—a friend, whom I highly respected—when at antwerp, he send me about the same time I received your Letter from London, his sixth fasciculus—inscribed with an encomium as, de Patria, noverea, optime merito, but what is more, he was long the respected friend of our John Luzac, till the unhappÿ revolution in 1795. When van Santen was placed at the head of the municipality of Leyden, and choosen Curator of the Academÿ, an unhappÿ strife arose between them—which was deplored bÿ their mutual friends—but in vain—tantæ animis coelestibus iræ, but mr Hoeuftt flattered himselves, that this breach would have been healed—without the immature death of van Santen in 1798. His father was an opulent merchant at Amsterdam—He visited in his youth—England—Francë—Germany, Italÿ—and became intimate with Troup Musgrave, Villoison—Guichard (Q. Teilius) Sulzer, Mendelszohn, Michaelis, Ernesti, Buscowich, Farsetti—and others. When His father became a bankrupt—his private splendid Librarÿ was sold—and he retreated from a live in the highest circles—to Leyden—and give private instructions in Law—and Literature, to maintain himself and succour a beloved Parent. The young Rendorp’s and Prince Gallitzin enjoi’d his tuition—he was beloved and esteemed—his manners highly polished—his conversation delightful—and his new-collected Librarÿ and ms—sold at his death—contained a vast treasure of Literature. His carmina juvenilia have been first printed at Amsterdam 1767 another elegant edition was published Paris 1775 typis Didot. a third not inferior at London by Elmsly 1782—of which I made you an offer manÿ years ago—and which remains yet at your command.
Laur. Santenii carmina. have been published bÿ B. Wild Utrecht 1780 Propertius. in 1780 cum commentario perpetuo Petr. Burmanni. opus morte interruptum Santenius absolvit.
Homeri et Callimachi hymnos in cererem, Jovem, Apollinem edidit Santenius.
Deliciæ Poeticæ Fasc. viii
Laurentii Santenii Poemata—edidit I. H. Hoeufft 1801—with a biographical preface.
He published Jani Helvetii carmina—and Josephi Farsetti carm Lib. ii in 1785— 
This is all—worthy your notice—that I can recollect—about a frend
Quem Sui raptum gemuere cives.
Is there among this anÿ of your liking—I shall send it:—I do not possess Didot’s edition. Luzac recommended to me in one of his Last Letters—Baron St  Croix’s Mem: Sur les Republiques foederatives—as an excellent treatise. If it is in your Librarÿ I should be highly gratified with the favour of its perusal. I am delighted with Father Quadrio. I could wish Lord Kames had seen it, before he wrote his Elements. Is that Nobleman allways sufficientlÿ perspicuous—or laÿs the fault with me, that I do him not justice? This I see to a demonstration, that I enjoy uninterrupted your affectionate esteem, and, as long this blessing remains mÿ own—with health and contentment, I shall try to bear with fortitude, what-ever may be my lot, and submit to it with resignation.
I remain / Dear and respected Sir! / Your obliged and affectionate frend!

Fr. Adr. van der Kemp